Case 2:20-cv-01659-KAM-SIL Document 43 Filed 08/31/21 Page 1 of 5 PageID #: 664



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X

CRAIG MOSKOWITZ and BARBARA MOSKOWITZ,
each on their own behalf, and as                   ORDER ADOPTING REPORT
parents on behalf of their minor                   AND RECOMMENDATION
child, S.M.,

                        Plaintiffs,                20-CV-1659 (KAM)(SIL)

      -against-

GREAT NECK UNION FREE SCHOOL
DISTRICT, THE BOARD OF EDUCATION OF
THE GREAT NECK UNION FREE SCHOOL
DISTRICT, DANA SLACKMAN, DR.
GABRIELLA DUKE, KATE MUGNO, ROBIN
TRICHON, DR. ANTHONY IACOVELLI,
LUCIANA BRADLEY, and SARA GOLDBERG,
each Individually, and in their
respective official capacities,

                        Defendants.

-------------------------------------X

MATSUMOTO, United States District Judge:

            Plaintiffs Craig Moskowitz and Barbara Moskowitz, on

their own behalf and on behalf of their minor child, identified

for the purposes of litigation as “S.M.” (collectively,

“Plaintiffs”), commenced this action on April 1, 2020, against

Defendants Great Neck Union Free School District (the

“District”), the Board of Education of the Great Neck Union Free

School District (the “Board”), Dana Slackman, Dr. Gabriella

Duke, Kate Mugno, Robin Trichon, Dr. Anthony Iacovelli, Luciana

Bradley, and Sara Goldberg (collectively with Slackman, Duke,
Case 2:20-cv-01659-KAM-SIL Document 43 Filed 08/31/21 Page 2 of 5 PageID #: 665



Mugno, Trichon, Iacovelli, and Bradley, the “Individual

Defendants,” and with the District and the Board, “Defendants”).

(See ECF No. 1, Compl.)       Plaintiffs alleged violations of:

Section 504 of the Rehabilitation Act of 1983 (“Section 504”);

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

et seq.; and 42 U.S.C. § 1983 (“Section 1983”) with respect to

Plaintiffs’ Due Process, Equal Protection, and Fourth Amendment

rights for the 2017-2018 and 2018-2019 school years, as well as

related state law claims for false imprisonment, intentional

infliction of emotional distress, negligent infliction of

emotional distress, negligence, negligent training and

supervision, negligent performance of a governmental function,

and assault and battery.       (See Compl.; see also R. & R. at p.

2.)   On December 11, 2020, Defendants filed their motions to

dismiss the complaint for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1) and failure

to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6), which Plaintiffs opposed.         (See ECF No. 34, Defs.’

Mot. to Dismiss; see also ECF No. 35, Def. Slackman Mot. to

Dismiss; ECF No. 37, Pls.’ Opp.)          Defendants filed a reply in

support of their motion to dismiss.         (See ECF No. 41, Defs.’

Reply Mem. of Law.)

            On April 1, 2021, the Court referred this matter to

United States Magistrate Judge Steven I. Locke for a Report and

                                      2
Case 2:20-cv-01659-KAM-SIL Document 43 Filed 08/31/21 Page 3 of 5 PageID #: 666



Recommendation.      (See Order Referring Mot., Apr. 1, 2021.)          On

August 4, 2021, Judge Locke issued a Report and Recommendation

recommending that the Court grant in their entirety Defendants’

Motion to Dismiss for Failure to State a Claim and Defendant

Dana Slackman’s Motion to Dismiss for Failure to State a Claim,

recommending specifically that: (1) Plaintiffs’ Section 504 and

ADA claims against the District and the Board be dismissed

without prejudice until all administrative remedies are

exhausted; (2) Plaintiffs’ Section 1983 claims against the

District and the Board under the theory of Monell liability be

dismissed without prejudice, with leave to replead consistent

with the recommendation; (3) Plaintiffs’ Section 504, ADA, and

Section 1983 claims against the Individual Defendants be

dismissed with prejudice, as a matter of law; and, (4)

Plaintiffs’ state law claims be dismissed without prejudice.

(See ECF No. 42, R. & R. at p. 47.)         The Report and

Recommendation notified the parties of their right to file

written objections within fourteen (14) days of receipt via ECF

of the Report and Recommendation. (Id. at p. 47.)            The parties

were thus granted until August 18, 2021, to timely file any

objections to the Report and Recommendation.           (See Docket Order,

Aug. 4, 2021.)     No objections have been filed.

            Where no objections to a Report and Recommendation are

made, a district court reviews the Report and Recommendation for

                                      3
Case 2:20-cv-01659-KAM-SIL Document 43 Filed 08/31/21 Page 4 of 5 PageID #: 667



clear error.     See Johnson v. Pep Boys-Manny, Moe & Jack of

Delaware, Inc., No. 17-cv-00056 (AMD)(JO), 2017 WL 4402453, at

*1 (E.D.N.Y. Oct. 2, 2017) (citing Mt. Hawley Ins. Co. v.

Abraham Little Neck Dev. Grp., Inc., No. 09-cv-3463 (PKC)(ARL),

2015 WL 867010, at *1 (E.D.N.Y. Feb. 27, 2015) (reviewing Report

and Recommendation for clear error where no objections were

made).    Upon a careful review of the record and Judge Locke’s

thorough, well-reasoned Report and Recommendation, the Court

finds no clear error and hereby affirms and adopts the Report

and Recommendation in its entirety as the opinion of the Court.

            Accordingly: (1) Plaintiffs’ Section 504, ADA, and

1983 claims against the District and the Board are dismissed

without prejudice, provided that Plaintiffs’ first timely

exhaust all administrative remedies; (2) Plaintiffs’ Section

1983 claims against the District and the Board under the theory

of Monell liability are dismissed without prejudice, with leave

to replead consistent with Judge Locke’s Report and

Recommendation; (3) Plaintiffs’ Section 504, ADA, and Section

1983 claims against the Individual Defendants are dismissed with

prejudice as a matter of law; and, (4) Plaintiffs’ state law

claims are dismissed without prejudice to refile. Defendants’

motions to dismiss are GRANTED in their entirety.

            Plaintiffs are granted thirty (30) days to file an

amended complaint.      Failure to do so will result in an entry of

                                      4
Case 2:20-cv-01659-KAM-SIL Document 43 Filed 08/31/21 Page 5 of 5 PageID #: 668



judgment in favor of Defendants.

SO ORDERED.

Dated:     August 31, 2021
           Brooklyn, New York


                                          __/s/ Kiyo A. Matsumoto______
                                          Kiyo A. Matsumoto
                                          United States District Judge




                                      5
